Citation Nr: 0820961	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-32 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected osteoarthritis of the right hip with 
degenerative changes, currently evaluated 10 percent 
disabling.

2.  Entitlement to an increased disability rating for 
service-connected osteoarthritis of the left hip with 
degenerative changes, currently evaluated 10 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1985 to November 
1989.

Procedural history

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2005 rating decision by the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which granted service connection for the 
veteran's right and left hip disabilities and assigned a 10 
percent disability rating for each and which denied an award 
of TDIU.  

Matters not on appeal

In its May 2005 decision, the RO also denied a compensable 
rating for service-connected bilateral hearing loss.  In a 
September 2006 decision, the RO denied service connection for 
post-traumatic stress disorder.  In a February 2007 decision, 
the RO continued a 40 percent evaluation for the veteran's 
service-connected degenerative arthritis of the thoracolumbar 
spine, granted service connection for a laceration scar on 
the forehead, and denied service connection for a traumatic 
brain injury.  The veteran did not appeal those decisions.  
Those issues are therefore not in appellate status, and they 
will be discussed no further herein.   


FINDINGS OF FACT

1.  The objective medical evidence of record shows that the 
veteran's right and left hip disabilities are manifested by 
significant degenerative changes; chronic pain that is 
aggravated by walking, standing, or sitting; use of a cane to 
ambulate; and an antalgic gait.

2. The competent medical evidence does not show that the 
veteran's service-connected bilateral hip disabilities are is 
so exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.

3.  The veteran's service-connected disabilities are 
degenerative arthritis of the thoracolumbar spine, currently 
evaluated 40 percent disabling; osteoarthritis of the 
bilateral hips, each rated 30 percent disabling; bilateral 
hearing loss, evaluated noncompensably disabling; and 
laceration of the forehead, rated noncompensably disabling.  
The combined disability rating is 70 percent. 

4.  The veteran is currently employed as a security guard.

5.  The evidence of record does indicate that the veteran's 
service-connected disabilities render him unemployable.   


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for 
service-connected osteoarthritis of the right hip have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§  4.20, 4.71a, Diagnostic Code 5255 (2007).

2. The criteria for a 30 percent disability rating for 
service-connected osteoarthritis of the left hip have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.20, 
4.71a, Diagnostic Code 5255 (2007).

3.  Application of the extraschedular rating provisions is 
not warranted in this case. 38 C.F.R. § 3.321(b) (2007).

4. The criteria for TDIU have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased ratings for 
bilateral arthritis of the hips as well as TDIU.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA. The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues of service connection 
currently being decided on appeal.  The Board observes that 
the veteran was informed of the evidentiary requirements for 
service connection in a letter from the RO dated in February 
2005, including a request for evidence of "a relationship 
between your current disability and an injury, disease, or 
event in military service."  The February 2005 letter was 
sent to the veteran prior to the RO's May 2005 decision.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letter, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
that VA would assist him with obtaining "medical records, 
employment records, or records from other Federal Agencies." 
With respect to private treatment records, the letter 
informed the veteran that VA would attempt to obtain any 
additional information or evidence he identified and included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  The letter 
further emphasized: "You must give us enough information 
about these records so that we can request them from the 
person or agency who has them. It's still your responsibility 
to support your claim with appropriate evidence"

The February 2005 VCAA letter also instructed the veteran to 
send any evidence pertinent to his claims that he had in his 
possession.  This complies with the "give us everything 
you've got" provision contained in 38 C.F.R. § 3.159(b) in 
that the RO informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As explained 
above, the veteran received notice as to elements (2) and (3) 
in the February 2005 VCAA letter.  The veteran was also 
provided complete VCAA notice including specific notice of 
the Dingess decision in May 2006 and December 2006 letters 
sent to him in connection with new claims of service 
connection, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  

The veteran was also advised in the letters as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.

With respect to effective date, the May and December 2006 
letters instructed the veteran that two factors were relevant 
in determining effective dates of increased rating claims: 
when the claim was received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule or other applicable standards."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the veteran may not 
have submitted and reports of treatment while attending 
training in the Guard or Reserve.

In this decision, the Board is granting increased disability 
ratings for the service-connected bilateral hip disabilities.  
The Board is confident that if additional notification under 
Dingess is requited, such will be furnished to the veteran by 
the agency of original jurisdiction.

The Board is aware of the recent Court decision in the case 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concerning the adequacy of notice in increased rating claims.  
However, in the present appeal, the veteran is challenging 
the initial evaluations assigned following the award of 
service connection for bilateral osteoarthritis of his hips.  
The Court held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Once the veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
duty to assist and issuances of rating decisions and 
statements of the case.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 3.159(c), 
19.29 (2007); Dingess, 19 Vet. App. At 490-91; see also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims as to the current issues being 
decided on appeal and that there is no reasonable possibility 
that further assistance would aid in substantiating it.  In 
particular, the VA has obtained the veteran's VA treatment 
records, and his service medical records.  He was provided VA 
examinations relating to his bilateral hips in April 2005 and 
March 2007.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007). He has retained the services of a 
representative, who has presented argument on his behalf.  He 
has not requested a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to an increased disability rating for 
service-connected osteoarthritis of the right hip with 
degenerative changes, currently evaluated 10 percent 
disabling.

2.  Entitlement to an increased disability rating for 
service-connected osteoarthritis of the left hip with 
degenerative changes, currently evaluated 10 percent 
disabling.

The veteran contends that his bilateral hip disabilities 
warrant a higher initial rating than 10 percent.

In the interest of economy, and because these two issues 
involve identical law and virtually identical facts, the 
Board will address them together.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Assignment of diagnostic code

The veteran's bilateral hip disabilities, which chiefly 
involve arthritis, are currently rated 10 percent disabling 
as to each hip by analogy to Diagnostic Code 5255 [femur, 
impairment of].  See 38 C.F.R. § 4.20 (2007) [when an 
unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury, in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous]. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Ordinarily, arthritis is rated based upon limitation of 
motion of the effected joint.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  Normal 
range of motion for the hip is defined as follows: flexion to 
125 degrees, extension to zero degrees, and abduction to 45 
degrees.  See 38 C.F.R. § 4.71, Plate II (2007).  For reasons 
stated immediately below, the Board believes that rating the 
veteran's hip disabilities based on limitation of motion is 
not appropriate.

Under Diagnostic Code 5251 [thigh, limitation of extension 
of], ten percent is the maximum disability rating allowed.  
Use of this diagnostic code would therefore not avail the 
veteran, who is already in receipt of 10 percent ratings.

Under Diagnostic Code 5252 [thigh, limitation of flexion of], 
flexion of the thigh limited to 45 degrees warrants a 10 
percent disability rating, while flexion which is less than 
45 degrees warrants progressively higher ratings. The report 
of an April 2005 VA examination shows that the flexion in the 
right hip was 125 degrees with pain at 110 degrees, and left 
hip flexion was 110 degrees with pain at 90 degrees.   The 
report of a March 2007 examination similarly showed right hip 
flexion to 
110 degrees, and the left hip was to 100 degrees.  Since as 
noted above normal range of motion is 125 degrees flexion, 
such relatively minor limitations of flexion of the hips 
would not warrant a compensable rating under Diagnostic Code 
5252.

Under Diagnostic Code 5253 [thigh, impairment of], a 20 
percent disability rating requires a limitation of abduction 
manifested by motion lost beyond 10 degrees. The medical 
evidence of record shows that the veteran has not lost 
abduction in either thigh beyond ten degrees.

In addition, there is no indication of ankylosis, flail 
joint, or any other symptomatology which would warrant 
consideration of the assignment of another diagnostic code.  
There also is no indication that the veteran has had a right 
or left hip arthroplasty as to warrant application of 
Diagnostic Code 5254 for hip replacement.

In short, the Board concludes that rating the veteran's hip 
disabilities under Diagnostic Code 5255 is most appropriate 
in this case.  The veteran and his representative have not 
contended otherwise.

Specific rating criteria

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  
Malunion of the femur with moderate knee or hip disability 
warrants a 20 percent evaluation.  Malunion of the femur with 
marked knee or hip disability warrants a 30 percent 
evaluation.  Fracture of surgical neck of the femur, with 
false joint or fracture of the shaft or anatomical neck of 
the femur with nonunion, without loose motion, weight bearing 
preserved with aid of brace warrants a 60 percent evaluation.  
Fracture of the shaft or anatomical neck of the femur with 
nonunion, with loose motion (spiral or oblique fracture) 
warrants an 80 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2007).

The Board observes in passing that the words such as 
"moderate" and "marked" are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  See 38 C.F.R. § 4.6 
(2007).  

"Moderate" is generally defined as "of average or medium 
quality, amount, scope, range, etc."  See Webster's New World 
Dictionary, Third College Edition (1988), 871.  "Marked" is 
defined as "noticeable; obvious; appreciable; distinct; 
conspicuous."  Id. at 828. 

Analysis

Schedular rating

Although Diagnostic Code 5255 contemplates both knee and hip 
disability related to impairment of the femur, there is no 
competent medical evidence of a knee disability.  The Board's 
analysis will thus focus on the veteran's hips.

As was discussed above, in order for a 20 percent disability 
rating to be assigned, symptoms indicating moderate hip 
disability must be approximated; a 30 percent disability 
rating requires symptoms of a marked hip disability.

An April 2005 VA examination report reflects the presence of 
constant bilateral hip pain, worse with walking or sitting 
for a long time.  The examiner observed that the veteran's 
gait was abnormal; it was antalgic and favoring the right 
side.  The veteran used a cane for ambulation.  There were 
some limitations on range of motion of the hips with some 
pain.  X-rays showed degenerative arthritis in each hip.  The 
examiner diagnosed the veteran with bilateral hip 
osteoarthritis.  
The examiner commented that the effect of the condition on 
the veteran's usual occupation (gas station attendant) was to 
make standing and walking very difficult.  

An October 2006 VA examiner noted that a magnetic resonance 
imaging (MRI) study of the pelvis significant degenerative 
changes in the hips.  He observed that rotation of the right 
hip caused pain in the hip.  A December 2006 VA examiner 
similarly opined that the sharp pain that the veteran was 
having in his right hip was actually coming from the 
arthritis in his right hip and not from the lumbar spine.

At a March 2007 VA examination of his hips, the veteran 
reported that he was currently working as a security guard, 5 
days a week and 8 hours a day. The veteran stated that if he 
walks more than a quarter mile or does a combination of 
standing and walking for more than 30 minutes, the right hip 
begins to hurt, and the left hip as well but not as much.  He 
had continued to work and had had no modification of his work 
duties due to hip pain.  The examiner concluded that the hip 
problem had not affected the veteran's usual occupation.  

The examiner observed that the veteran used a cane in his 
left hand.  He had an antalgic gait limping on the left lower 
extremity.  The examiner diagnosed osteoarthritis of the 
bilateral hips with no additional limitation of motion on 
repetition.

After having carefully reviewed the medical reports as well 
as the veteran's statements, the Board find that the evidence 
shows that the veteran suffers from chronic limitation of 
motion and pain in his hips; that he has an antalgic gait and 
uses a cane; and that an MRI study of the pelvis showed 
significant degenerative changes in both hips.  Based on the 
record, the Board concludes that the competent medical 
evidence shows that the veteran has a marked (noticeable or 
appreciable) rather than a moderate (average or medium) 
disability of his bilateral hips, thus warranting a 30 
percent disability rating for each hip pursuant to Diagnostic 
Code 5255.  

It is clear that higher ratings are not warranted under 
Diagnostic Code 5255.
As was discussed in the law and regulations section above, 
ratings in excess of 30 percent call for fracture of the 
surgical neck of the femur or fracture of the shaft or 
anatomical neck of the femur.  The veteran's disability is 
limited to degenerative changes without evidence of fracture.



DeLuca consideration

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the medical evidence, specifically the March 
2007 VA examination report which showed no additional 
limitation of motion on repetitive testing, does not describe 
any DeLuca factors.  The Board therefore finds that any 
functional loss
caused by the bilateral hip disability is adequately 
compensated by the 30 percent ratings which are now assigned.  
See 38 C.F.R. § 4.10 (2007).

Fenderson consideration

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In evaluating these claims, the Board has specifically 
considered whether the veteran is entitled to staged ratings.  
It is the Board's conclusion that the criteria for an initial 
rating of 30 percent for each hip were met since the time 
that the veteran was awarded service connection.  The medical 
evidence, discussed above, has consistently described the 
veteran's bilateral hip disability as marked.  Indeed, the 
April 2005 VA examination report, prior to the award of 
service connection,  reflects the presence of constant 
bilateral hip pain, worse with walking or sitting for a long 
time, as well as an abnormal gait.  The veteran used a cane 
for ambulation.  
The examiner commented that the effect of the condition was 
to make standing and attendant very difficult.  This 
indicates to the Board that marked disability has existed 
from the date of service connection, December 6, 2004.  
Disability ratings of 30 percent are awarded as of that date.   

Extraschedular consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2007).

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for his hip conditions.  Although he has missed 
some work for bed rest, the record does not show marked 
interference with his employment, beyond that contemplated in 
the two 30 percent ratings which have now been assigned.  See 
Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is a recognition that industrial capabilities 
are impaired].  Nor has any extraordinary clinical picture 
been demonstrated.  

In short, there is nothing in the record to suggest that the 
veteran's disability picture is so exceptional or unusual as 
to render impractical the application of the regular 
schedular standards.

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that increased disability ratings of 30 percent are 
warranted for the veteran's bilateral hip disabilities.  The 
appeal is therefore allowed.

3. Entitlement to TDIU.

Pertinent law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities be 
rated totally disabled. 38 C.F.R. § 4.16 (2007).  A finding 
of total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15 (2007).  
Entitlement to TDIU on either a schedular or extraschedular 
basis requires that unemployability be the result of service-
connected disability only.  See 38 C.F.R. 
§ 4.16 (2007).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the non-disabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  See Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a) (2007).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more. 38 C.F.R. § 4.16(a) (2007).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2007).

Analysis

Schedular basis

The veteran's service-connected disabilities are degenerative 
arthritis of the thoracolumbar spine, currently evaluated 40 
percent disabling; osteoarthritis of the bilateral hips, each 
rated 30 percent disabling; bilateral hearing loss, evaluated 
noncompensably disabling; and laceration of the forehead, 
rated noncompensably disabling.  The combined disability 
rating is 70 percent.  See 38 C.F.R. § 4.25 (2007).  
Therefore, the numerical criteria for an award of TDIU on a 
schedular basis [at least one disability ratable at 40 
percent or more and the combined rating must be 70 percent or 
more] have been met.  See 38 C.F.R. § 4.16(a)

The evidence of record shows that the veteran has remained 
employed at his full time job as a security guard to the 
present time.  There is no indication why such employment 
would not be considered to be substantially gainful 
employment.  Crucially, the VA examiner in March 2007 
concluded that the hip problem had not affected the veteran's 
usual occupation.    

There is no evidence of record which suggests that the 
veteran's service-connected disabilities preclude employment.  
The Board does not dispute that the veteran must take time 
off for prescribed bed rest due to his service-connected 
ailments.  
In this connection, the Board notes that the veteran 
presented copies of six prescriptions from his VA primary 
care physician for one week bed rest off work due to back 
pain.  The six prescriptions were dated in September 2006, 
October 2006, February 2007, March 2007, May 2007, and 
November 2007.  Thus, the veteran lost six weeks of work 
during the course of a year.  Although significant, such loss 
of time is contemplated in the combined 70 percent rating 
which is now assigned.  It bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  See 38 U.S.C.A. 
§ 1155;  38 C.F.R. §§ 3.321(a), 4.1 (2007); 
see also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  

In conclusion, for the reasons and bases expressed above the 
Board finds that, employment is "realistically within the 
physical and mental capabilities" of the veteran.  See Moore, 
1 Vet. App. at 359. Accordingly, the veteran's claim for TDIU 
is denied on a schedular basis.

Extraschedular basis

Referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006) in TDIU claims only applies to those TDIU 
claims that do not meet the percentage standard set forth in 
38 C.F.R. § 4.16(a). See 38 C.F.R. § 4.16(b).

38 C.F.R. § 4.16 (b) does not have to be addressed by the 
Board in the instant case. This is because 38 C.F.R. § 4.16 
(a) is applicable to the veteran's service-connected 
disabilities for consideration of TDIU.  See Stevenson v. 
West, 17 Vet. App. 91 (1999); Beaty v. Brown, 6 Vet. App. 532 
(1994) citing McNamara v. Brown, 
14 Vet. App. 317 (1994) ["section 4.16(b) of title 38, Code 
of Federal Regulations, provides a discretionary authority 
for a TDIU rating in cases where § 4.16(a) does not apply."  
Therefore, the matter of the veteran's entitlement to TDIU 
does not warrant referral to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 4.16(b).

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for TDIU.  The benefit sought on appeal 
is accordingly denied.


ORDER

A 30 percent initial rating is granted for service-connected 
arthritis of the right hip, subject to the law and 
regulations governing the payment of monetary benefits.

A 30 percent initial rating is granted for service-connected 
arthritis of the left hip, subject to the law and regulations 
governing the payment of monetary benefits.

An award of total disability due to individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


